                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

  JOHN ANNA K. BEAM,                             : Case No. 3:17-cv-372
                                                 :
             Plaintiff,                          : Magistrate Judge Sharon L. Ovington
                                                 : (by full consent of the parties)
  vs.                                            :
                                                 :
  COMMISSIONER OF THE SOCIAL                     :
  SECURITY ADMINISTRATION,                       :
                                                 :
             Defendant.                          :


                                      DECISION AND ENTRY

        This cause coming before the Court on the joint motion of the parties, due notice having

been given, and the Court being fully advised,

        IT IS THEREFORE ORDERED THAT:

        1.        The Decision and Entry docketed on December 3, 2019 (Doc. #17)
                  is stricken from the record;
        2.        The parties’ Joint Stipulation for an Award of Attorney Fees under
                  the Equal Access to Justice Act (Doc. #16) is accepted and the
                  Commissioner shall pay Plaintiff’s attorney fees in the amount of $3,800.00
                  and costs in the amount of $400.00, for a total of $4,200.00;
        3.        Counsel for the parties shall verify whether or not Plaintiff owes a
                  pre-existing debt to the United States subject to offset, consistent
                  with Astrue v. Ratliff, 560 U.S. 586 (2010). If no such pre-existing
                  debt exists, Defendant shall pay the EAJA award directly to
                  Plaintiff’s counsel pursuant to the EAJA assignment signed by
                  Plaintiff; and
        4.        The case remains terminated on the docket of this Court.


December 17, 2019                                     s/Sharon L. Ovington
                                                      Sharon L. Ovington
                                                      United States Magistrate Judge
